Case: 1:20-cv-07713 Document #: 1-2 Filed: 12/23/20 Page 1 of 3 PageID #:140




                             EXHIBIT B
      Case: 1:20-cv-07713 Document #: 1-2 Filed: 12/23/20 Page 2 of 3 PageID #:141




November 4, 2020

Alden Torch Financial LLC
1225 17th Street
Suite 1400
Denver, CO 80202
Attn: Erik Aukland
Director

Re:     Villagebrook Apartments Limited Partnership (the “Partnership”)
        Exercise of Section 7.4.J Purchase Option

Dear Mr. Aukland:

As confirmed in prior correspondence, Full Circle Villagebrook GP, LLC (the “General
Partner”) has the right to purchase the interests of the Investor Limited Partner and Special
Limited Partner (collectively, “Limited Partners”) in the Partnership after the expiration of the
Compliance Period, which was December 31, 2019, pursuant to Section 7.4.J of the Amended and
Restated Agreement of Limited Partnership, dated as of May 1, 2005 (the “Partnership
Agreement”). Section 7.4.J (the “Option”) provides that the purchase price of the Option (the
“Option Purchase Price”) shall be the amount of sale proceeds which the Limited Partners would
receive, in accordance with the terms of the Partnership Agreement, if the Partnership’s property
(the “Apartment Complex”) were sold at fair market value, subject to an assumed 4% brokerage
fee among other things. Section 6.2.B governs the distributions of proceeds from a sale of the
Apartment Complex.

The Option permits the General Partner to select an appraiser from the LaSalle Bank National
Association’s or Deutsche Bank Berkshire Mortgage’s approved list, and provides that such
appraiser shall then serve as the only appraiser who shall then proceed to determine the fair market
value of (a) the Apartment Complex, and (b) the Limited Partners’ interests to be purchased under
the Option, as set-forth in Section 7.4.J. The General Partner selected Newmark Knight Frank
because the firm is on both approved lists, and the firm has now completed its work. Accordingly,
I enclose a copy of the appraisal and determinations provided therein, which are binding under
Section 7.4.J. Newmark Knight Frank determined that the fair market value of the Apartment
Complex is $14,100,000 and concluded, based on the terms of the Partnership Agreement, that the
Option Purchase Price for the Limited Partners’ interests in the Partnership is $494,594. Because
Section 7.4.J further provides that the Partnership shall pay the fees of the appraiser, I have also
included copies of the engagement agreement and related invoice from Newmark Knight Frank.
Based on these binding determinations, the General Partner is prepared to close on its Option on
or before December 31, 2020, and will be preparing the necessary assignment and transfer
documents to consummate the Option, which is hereby formally exercised.

Please note, this exercise of the Option does not require formal notice as may be required with
other provisions of the Partnership Agreement but, if you believe otherwise, please let us know
    Case: 1:20-cv-07713 Document #: 1-2 Filed: 12/23/20 Page 3 of 3 PageID #:142




before close of business on November 6, 2020. Otherwise, we will understand that our exercise
of the Option has been duly received and accepted by the Limited Partners pursuant to the
Partnership Agreement.

We look forward to closing this transaction with you and are available to discuss if you would like.

Sincerely,



Joshua Wilmoth
President & CEO of Sole Member

Enclosures
